Citation Nr: 1002429	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  03-35 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for left knee arthritis.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and W.W.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1971.

This case comes before the Board after being remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
a February 2009 Memorandum Decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in February 2007, and a transcript of this hearing is 
of record.  


FINDING OF FACT

The Veteran's current left knee arthritis was caused by, or 
related to, his active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for left 
knee arthritis have been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran contends that he has arthritis of the left knee 
due to an injury he sustained during combat in Vietnam.  He 
had to jump 10 to 12 feet out of a hovering helicopter while 
wearing heavy equipment.  He has testified that the impact 
injured his left knee, but due to an incoming attack, he had 
to run for cover.  

The Veteran's service treatment records, including a March 
1971 report of separation medical examination, are negative 
for complaints, symptoms, findings or diagnoses related to 
the left knee.  There is also no evidence of pertinent 
complaints, symptoms, findings or diagnoses within one year 
of the Veteran's separation from service.  

Because the claimed condition was not seen during service, 
service connection may not be established based on chronicity 
in service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage, 10 Vet. App. at 494-97.  Because 
arthritis was not seen within one year of the Veteran's 
separation from service, presumptive service connection is 
not warranted.

Notwithstanding the above, the Board has found the testimony 
of the Veteran and fellow service members to be credible and 
has assumed that at some point during his service the Veteran 
did, in fact, injure his knee.  

According to the Veteran's testimony at a February 2007 
hearing before a member of the Board, the first time he 
sought medical treatment for his left knee following 
separation from service was in 1977.  The earliest evidence 
of a left knee condition of record is a February 1977 x-ray 
of the left knee showing a 3mm loose body near the tip of the 
media spine of the tibia.  

Current VA and private treatment records include diagnoses of 
left knee arthritis many years after service.  A June 2001 VA 
X-ray report provides a clinical history of long-standing 
osteoarthritis of the left knee.  In an October 2001 report, 
Dr. E.P. stated that he had treated the Veteran since the 
early 1980's for a variety of conditions, including marked 
degenerative joint disease involving both hips and both 
knees.  He stated that it was his best medical opinion that 
these illnesses were related to the veteran's military duty 
in Vietnam, his exposure there to Agent Orange, and to his 
fall from a helicopter there.  

The report of a March 2006 VA orthopedic examination provides 
that the examiner reviewed the Veteran's claims file, 
recounts the Veteran's pertinent medical history and sets 
forth current medical findings.  The final diagnosis was 
arthritis left knee. The examiner offered the opinion that it 
was not likely that the arthritis in the veteran's left knee 
was related to his service-connected injury of 35 years ago 
since he had arthritis in both knees and both hips. 

In September 2009, the Board requested a VHA medical opinion 
as to whether it is at least as likely as not that the 
Veteran's current arthritis of the left knee was caused or 
aggravated by his left knee injury in service.  In October 
2009, Dr. S.K., a Chief of Orthopedic Surgery at a VA medical 
center, opined following a review of the Veteran's claim 
folder that it is at least as likely as not that the 
Veteran's current left knee arthritis was caused or 
aggravated by the Veteran's military service.  Dr. S.K. 
stated:

This opinion is principally based upon my 
consideration of the demands placed upon his knee 
during active duty and the subsequent proximity of 
his initial knee complaints to his active duty 
service.  Furthermore, I strongly considered the 
supporting evidence offered by his long standing 
primary care physician, Dr. [E.P.].  The fact that 
significant disability did not manifest until well 
after his active duty is consistent with the slow, 
progressive deterioration that was quite likely 
brought on by his active service duties.  

The Board finds that there is evidence both for and against 
the Veteran's claim.  There is no evidence of complaints of 
or treatment for left knee problems in service or for several 
years after service.  Additionally, the March 2006 VA 
examiner opined that the Veteran's current left knee 
arthritis is unrelated to his military service.  However, 
there is evidence of a left knee disability in 1977, only six 
years after separation from service, and both Dr. S.K. and 
Dr. E.P. have attributed the Veteran's current left knee 
disability to his military service.  Given Dr. S.K.'s 
considerable expertise as an orthopedic surgeon and Dr. 
E.P.'s status as the Veteran's physician since the early 
1980s, the Board finds their opinions regarding the etiology 
of the Veteran's current disability to be highly probative.  

The Board therefore finds that the evidence in this case is 
at least in equipoise and that entitlement to service 
connection for left knee arthritis must be granted.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, either the duty to notify or the 
duty to assist need not be further discussed.  





ORDER

Entitlement to service connection for left knee arthritis is 
granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


